Citation Nr: 1736812	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  16-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for hearing loss, to include the threshold issue of whether the severance of service connection for hearing loss was proper.  
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hearing loss with a noncompensable (zero percent) disability rating effective March 21, 2013.  Also on appeal is a November 2016 rating decision severing service connection for hearing loss effective February 1, 2017.  Based on the circumstances of this case, the Board finds that both issues are included within the scope of this appeal.  See, e.g., 38 C.F.R. § 3.400(o)(1).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017.  The record was held open for 60 days to allow for the submission of a medical opinion.  In June 2017, the Veteran submitted additional argument instead.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.



REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted for both aspects of the claim.  

First, as it pertains to the increased rating issue, the Veteran testified at the Board hearing that the last VA examination, which was conducted in February 2014, was not an accurate representation of his hearing loss.  Board Hr'g Tr. 5.  In light of these contentions, a remand is necessary to arrange for new VA examination to assess the severity of hi hearing loss.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997).  

Second, as it relates to the severance issue, there are outstanding VA medical records.  Service connection for hearing loss was severed because of a plain misreading of the February 2014 VA examination.  The VA examiner gave a negative opinion on the nexus question, but the RO adjudicator misread the report as giving a positive opinion.  

In either event, the question at this point is not whether there is sufficient evidence of a nexus between the Veteran's hearing loss and his service to an equipoise standard.  Instead, the question is whether it was clear and unmistakable to grant service connection.  Underlying this latter question is whether it is clear and unmistakable that there is not a nexus to service.  See Prinkey v. Shinseki, 735 F.3d 1375, 1377 (Fed. Cir. 2013) (citing Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006)).  The burden of persuasion shifts to VA and it is a high burden.

On this question, the Veteran testified at the Board hearing that no doctor had related his current hearing impairment to service, but a VA audiologist had thought it was related to service.  See Board Hr'g Tr. 10.  At present, the Veteran's hearing testimony, which appears credible, calls into question whether there is clear and unmistakable evidence that there is not a nexus to service.  

However, the VA medical records currently in the claims file contain some records from this audiologist, but they do not reflect any opinion concerning the nexus question.  Yet, the VA medical records are incomplete.  They have only been obtained beginning from April 2014.  The earlier consultations, including the initial evaluation, are not of record.  A remand is needed to obtain them and any other relevant non-VA records.  

Moreover, to that extent the VA audiologist did not record his positive opinion, the Board finds that a VA opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to all audiology records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his hearing loss and address the nexus question.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current severity of the Veteran's hearing loss.  

The examiner is also asked to give an opinion as to whether it is clear and unmistakable that the Veteran's hearing impairment is not related to his noise exposure during service.  In answering this question, the audiologist is particularly asked to discuss whether there is any basis for reasonable minds (of equally qualified audiologists or other similar professionals) to disagree as to whether his hearing impairment is related to service.  That is, is it undebatable?

Please articulate the reasoning underpinning all medical findings and opinions.  That is, (1) identify what facts and information support the conclusions, and (2) explain how that evidence justifies the conclusions.  If the information requested in any question cannot be provided, explain why.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded appeal, including the issue of severance.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

